 Case 1:19-cv-00670-RJJ-PJG ECF No. 27 filed 09/08/20 PageID.292 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LUCILLE S. TAYLOR,

               Plaintiff,
                                                       CASE NO. 1:19-CV-670
v.
                                                       HON. ROBERT J. JONKER
DENNIS M. BARNES, et al.,

               Defendants.
                                  /

                                         JUDGMENT

        In accordance with the Order entered this date, JUDGMENT is entered in favor of

Defendants Dennis M. Barnes, Robert J. Buchanan, James W. Heath, Daniel D. Quick, Dana M.

Warnez and against Plaintiff Lucille S. Taylor.



Date:   September 8, 2020                    /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
